DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/27/2022 and 06/29/2022.  An initialed copy is attached to this Office Action.

Response to Amendments
The amendment to Claims 4-9, 13-18, and 20, and the addition of Claims 21-36, filed 06/27/2022, is acknowledged and accepted.

Allowable Subject Matter
Claims 2, 4-18, and 20-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 8, though Reuss et al., (WO2010133678A1), of record, disclose “an apparatus (2, Figure 1) for selectively shaping phase fronts of a first light beam (7, Figure 1) that is incident along an optical axis (dotted line, Figure 1) and that has a first linear input polarization direction (right hand side of Figure 1) running orthogonal to the optical axis, wherein the apparatus comprises - at least three different partial areas (see page 11, lines 7-13 ) that follow to one another (see Figure 1) in a direction around the optical axis, and - birefringent optical material (see page 10, lines 18-20) arranged in all or all bar one of the different partial areas,  wherein the birefringent optical material (see page 10, lines 18-20) is arranged such that a first phase of the first light beam (7, Figure 1) is delayed differently in the different partial areas (retardation plate 3 has different orientations of its fast axis in the individual segments and different phase retardations of a first light beam with a linear input polarization direction in the individual segments are generated);” Reuss et al., fails to teach or suggest the aforementioned combination further comprising “wherein the birefringent optical material delays the first phase of the first light beam to an extent that increases in the direction from partial area to partial area over a round around the optical axis, and wherein the birefringent optical material  is arranged such that a second phase of a second light beam that is incident along the optical axis and that has a second linear input polarization direction orthogonal to the first linear input polarization direction and to the optical axis is not delayed differently in the different partial areas, and wherein each of the different partial areas is made as a plate segment of a segmented phase plate.”
With respect to claims 2, 4-7, 16, 18, 20 and 21, these claims depend on claim 8 and are allowable at least for the reasons stated supra.
With respect to Claim 9, though Reuss et al., (WO2010133678A1), of record, disclose “an apparatus (2, Figure 1) for selectively shaping phase fronts of a first light beam (7, Figure 1) that is incident along an optical axis (dotted line, Figure 1) and that has a first linear input polarization direction (right hand side of Figure 1) running orthogonal to the optical axis, wherein the apparatus comprises - at least three different partial areas (see page 11, lines 7-13 ) that follow to one another (see Figure 1) in a direction around the optical axis, and - birefringent optical material (see page 10, lines 18-20) arranged in all or all bar one of the different partial areas,  wherein the birefringent optical material (see page 10, lines 18-20) is arranged such that a first phase of the first light beam (7, Figure 1) is delayed differently in the different partial areas (retardation plate 3 has different orientations of its fast axis in the individual segments and different phase retardations of a first light beam with a linear input polarization direction in the individual segments are generated);” Reuss et al., fails to teach or suggest the aforementioned combination further comprising “wherein the birefringent optical material delays the first phase of the first light beam to an extent that increases in the direction from partial area to partial area over a round around the optical axis, wherein the birefringent optical material is arranged such that a second phase of a second light beam that is incident along the optical axis and that has a second linear input polarization direction orthogonal to the first linear input polarization direction and to the optical axis is not delayed differently in the different partial areas and wherein at least two plate segments of at least two stacked segmented phase plates follow to each other along the optical axis in each of the different partial areas.”
With respect to claims 10-14, 17 and 22-28, these claims depend on claim 9 and are allowable at least for the reasons stated supra.
With respect to Claim 15, though Reuss et al., (WO2010133678A1), of record, disclose “an apparatus (2, Figure 1) for selectively shaping phase fronts of a first light beam (7, Figure 1) that is incident along an optical axis (dotted line, Figure 1) and that has a first linear input polarization direction (right hand side of Figure 1) running orthogonal to the optical axis, wherein the apparatus comprises - at least three different partial areas (see page 11, lines 7-13 ) that follow to one another (see Figure 1) in a direction around the optical axis, and - birefringent optical material (see page 10, lines 18-20) arranged in all or all bar one of the different partial areas,  wherein the birefringent optical material (see page 10, lines 18-20) is arranged such that a first phase of the first light beam (7, Figure 1) is delayed differently in the different partial areas (retardation plate 3 has different orientations of its fast axis in the individual segments and different phase retardations of a first light beam with a linear input polarization direction in the individual segments are generated);” Reuss et al., fails to teach or suggest the aforementioned combination further comprising “wherein the birefringent optical material delays the first phase of the first light beam to an extent that increases in the direction from partial area to partial area over a round around the optical axis, and wherein the birefringent optical material  is arranged such that a second phase of a second light beam that is incident along the optical axis and that has a second linear input polarization direction orthogonal to the first linear input polarization direction and to the optical axis is not delayed differently in the different partial areas, and wherein one of the different partial areas equally delays the first phase of the first light beam and the phase of the second light beam, wherein an optical crystal axis of the birefringent optical material is aligned with the optical axis in the one of the different partial areas that equally delays the first phase of the first light beam and the phase of the second light beam.”
With respect to claims 29-36, these claims depend on claim 15 and are allowable at least for the reasons stated supra

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tamara Y. Washington/Patent Examiner, Art Unit 2872   
/July 2, 2022/



/DARRYL J COLLINS/Primary Examiner, Art Unit 2872